department of the treasury internal_revenue_service tax_exempt_and_government_entities_division washington d c dec uniform issue list ey qo ‘ kekeekreekrerkerkekrere krkkekekkkkrekkreeeeeeeeek krkkekekekekreekekkeererrerke control no brkkekkeke legend taxpayer a _ rekekerererrere employer b -_ krekkekkkeekreerkekrekrekeekkekekkerreeeeeree partnership cc - hrekekrkkkeeerereerreekekrkekeeeeereerereeerereeereeke haekkkekkekekkreeekkereeekekeekeekeerrererereerererek kekkkkkekekkrerrrerkerrereerer administrator d - kekkerekrekrekereeekeeeeree date e -_ kkekkrekrererereek ira xx _ rrekkrareeereree er reee reese err ee eere re eeeereer amount y _ rekkeekkkekekee dear kreekekrere is this in response to as supplemented by letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ your request dated date the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a withdrew amount y from ira x on date e taxpayer a asserts that his failure to complete a rollover of amount y was due to errors kreekekrererkekerekk - committed by employer b partnership c and administrator d taxpayer a intended to rollover the amount withdrawn from ira x into a new rollover ira that would invest in partnership c and he believed that the investment in partnership c had been made through a new ira in his name taxpayer a is employed by employer b in late taxpayer a was informed by employer b that he could invest retirement assets with a limited_partnership fund partnership c for which employer b was the investment manager the general_partner of partnership c is an entity related to employer b when taxpayer a asked employer b how to go about making an ira investment in partnership c he was given a new subscription agreement and was told to fill it out in a manner indicating the ira nature of the new investment and to submit it to the administrator of partnership c administrator d taxpayer a was further told to wire the ira funds to administrator d upon submitting the completed subscription agreement and that administrator d would then take the necessary steps to set up the new ira investment taxpayer a had previously established ira x with another financial_institution taxpayer a decided to invest amount y in partnership c as an ira investment before wiring funds to partnership c taxpayer a completed a subscription agreement to invest signed and delivered to administrator d amount y in partnership c as an ira investment at relevant places in the subscription agreement taxpayer a clearly indicated that the investment of amount y was an ira investment on date e taxpayer a withdrew amount y from ira x and wired those it was taxpayer a’s understanding funds to an account owned by partnership c that administrator d would establish a rollover ira account to hold amount y and that this account would then be invested in partnership c several e-mails sent between taxpayer a employer b and administrator d within the initial 60-day rollover period also show that taxpayer a intended the investment of amount y to be an ira investment and that employer b and administrator d both understood that the investment was intended to be an ira investment administrator d specifically confirmed by e-mail dated less than that one-month following the investment in ira x partnership c was registered as an ira investment taxpayer a accordingly believed that administiator d had timely established a rollover a ira account on his behalf and that such account was the investor in partnership c with respect to amount y the withdrawal from however no new ira was in fact established rather amount y was invested directly in partnership c while the subscription form provided for investments by iras and contained places for signature by the ira custodian sveecamannnney administrator d processed the subscription form as an investment by an ira without such signature in addition administrator d used taxpayer a’s social_security_number as the taxpayer_identification_number for the ira despite the fact that an individual cannot be an ira custodian in early taxpayer a received a k-1 for that reflected the interest as owned by himself as an individual rather than by an ira despite administrator d’s prior confirmation that the investment had been registered in shortly thereafter in response to an inquiry from the the name of an ira internal_revenue_service x administrator d provided taxpayer’s accountant documentation showing that the subscription agreement had been marked as an ira investment the irs subsequently closed the matter distribution regarding irs from ira the following these events taxpayer a learned that the amount transferred to partnership c from ira x had not been deposited in a rollover ra taxpayer a had not rolled over any other_amounts from an ira owned by taxpayer a within the one-year period ending on date e based on these facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount y from ira x on date e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount rkkkkerkrrerkekreeee ‘ which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt sec_408 from an ira which was not includible in gross_income because of the application of sec_408 other amount described individual received such any in sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 a to to of the due death rollover complete individual requirement subject_to such sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to complete a rollover of amount y was due to errors committed by employer b partnership c and administrator d taxpayer a intended to rollover the amount withdrawn from ira x into a new rollover ira that would invest in partnership c and he believed that the investment in partnership c had been made through a new ira in his name the documentation also demonstrates that administrator d’s processing of the investment in partnership c as an investment by an ira despite the lack of signatures by an ira custodian and administrator d’s listing the investor as an ira using a taxpayer_identification_number that could not legally be that of an ira disability rrrkrerrar err rie yd j t custodian led taxpayer a to erroneously believe that no further steps were needed to ensure that the investment was held through an ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount y from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount y into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount y will be considered a rollover_contribution within the meaning of sec_408 of the code - as agreed in your representative's letter dated date the service will not rule on the remaining ruling requests listed in your date letter this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto to the this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact id eee at - _ please address all correspondence to se t ep ra t3 sincerely yours eee gla laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose s rhrkekekkekeekekrekeee cc krkkrkekkkekkrkeekerk ekkkkkaeriereeereeeeek krekkkkeeerekerer rekekkkkerreeeer
